Title: From George Washington to Leven Powell, 30 September 1786
From: Washington, George
To: Powell, Leven



Dear Sir,—
Mount Vernon, 30th Sept., 1786.

I have received your favor of the 12th inst. Some mistake must have happened in delivering my message to your agent respecting the Timothy seed, I never wished to decline taking the whole; having saved 14 or 15 Bushels of seed myself more than I expected to do, less than I desired you to procure for me would have sufficed, say half; but I am equally willing & ready to take the whole, if it is provided. Be it more or less, I should be glad to receive it soon, that having it in possession I may use it as occasion presents.
I will take 100 Bushels of Buckwheat, the new crop I shall prefer, as it is for seed next year. This also I should be glad to have in my own possession for the reason above.—Not being much acquainted with the culture of this crop, you would do me a favor, by informing me of the best time or times for sowing it, for the different uses it is applied, how much seed is usually given to the acre & what cultivation it generally receives.
If you will accompany the seed with an acct. of the cost, I will pay the amount to your agent. With much esteem & regard, I am Dr. Sir, Yr. Obedt. & Hble. Servt.

Go. Washington.

